Opinion op the Court by
Judge Williams :
By the will of her deceased father, Elizabeth Thornton had a life estate in the 90 acres of land remainder to her children..
This remainder interest was subject to sale under execution, therefore, by virtue of the execution sales of the interest of Jno. M. Thornton and Wm. Thornton, two of her sons, their interest, by deeds, &c., passed to their father, John Thornton, who executed the note sued on for such interest, and this being a part of his estate, when he died was subject to be sold to pay said note.
But it was erroneous to sell it absolutely as a present, possessed, fee simple estate, disregarding Elizabeth Thornton’s life interest. She is not estopped by anything in the suit with Lowe from now asserting her tenancy for life to the entire 90 acres of land.
Eor this error alone, the judgment is reversed, with directions for further proceedings consistent herewith.